       Case 2:17-cr-00183-JJT Document 62 Filed 08/18/20 Page 1 of 5



 1                                   NOT FOR PUBLICATION
 2   WO
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-17-00183-PHX-JJT
10                  Plaintiff,                         ORDER
11   v.
12   Shana Raelisa Johnson
13                  Defendant.
14
15          Defendant filed an Amended Emergency Motion to Reduce Sentence Pursuant to
16   18 U.S.C. § 3582(c)(1)(A)(i) (Compassionate Release Including Release due to COVID-
17   19) (“Motion,” Doc. 57) and a Supplement thereto. (“First Supplement,” Doc. 58.) The
18   Government filed its Response (Doc. 59) in opposition. Defendant filed a Reply (Doc. 60),
19   and then another Supplement. (“Second Supplement,” Doc. 61.) The Court has read and
20   considered all of the above filings. It commends both counsel for the thoroughness, candor
21   and diligence displayed in all filings. Both clients have been well-served here.
22          Defendant is serving a 44-month sentence for wire fraud related to her taking
23   approximately $2.91 million from two successive victim employers. The parties agree that
24   her projected release date would be January 24, 2021—approximately five months from
25   the date of this Order—but Defendant reports that pursuant to Bureau of Prisons policies
26   she is set for transfer to a residential re-entry center in just two days, on August 20, and
27   will be eligible for home confinement several weeks thereafter, on September 14.
28
       Case 2:17-cr-00183-JJT Document 62 Filed 08/18/20 Page 2 of 5



 1          Defendant argues in her Motion that her personal circumstances, in combination
 2   with the COVID-19 pandemic, present “extraordinary and compelling reasons” for
 3   compassionate release within the meaning of Section 3582(c)(1)(A).1 Specifically,
 4   Defendant asserts that 1) her health issues, which include anemia and possible lupus, put
 5   her at particular risk for severe and potentially fatal effects should she contract the virus;
 6   and 2) the primary caregiver to her five children, aged 11 to under 2 years old, had
 7   contracted the virus as of the date of her filing of her Motion, necessitating her release to
 8   care for the children. (Motion at 2.)
 9          18 U.S.C. §3582(c)(1) imposes several requirements before a motion to reduce
10   sentence may be granted. First, a defendant can only make such motion “after the defendant
11   has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to
12   bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such
13   request by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C.
14   §3582(c)(1)(A). Second, the Court can grant such relief if it finds “extraordinary and
15   compelling reasons warrant such a reduction.” 18 U.S.C. §3582(c)(1)(A)(i). Third, the
16   Court must also find “that such a reduction is consistent with applicable policy statements
17   issued by the Sentencing Commission.” 18 U.S.C. §3582(c)(1)(A).
18          The parties agree that defendant has met the threshold exhaustion requirement, and
19   upon review of the Exhibits Defendant submitted in support of her Motion, (Doc. 57-2) the
20   Court agrees as well. But upon review of the merits, the Court concludes Defendant fails
21   to satisfy the substantive requirements for the relief sought—she does not present an
22   “extraordinary and compelling reason” to justify a reduction in sentence.
23
            1
24            Defendant also moved, in the alternative, for an Order of home confinement in lieu
     of further imprisonment, but no longer appears to pursue that relief from the Court in her
25   Reply. Abandonment of that request is warranted. Section 12003(b)(2) of the Coronavirus
     Aid, Relief, and Economic Security (CARES) Act of 2020, Pub. L. No. 116-136, 134 Stat.
26
     281, 516 (2020) empowers only the United States Bureau of Prisons (BOP) and United
27   States Attorney General Barr to order home confinement. It does not authorize Courts to
     order home confinement or any other relevant modification.
28


                                                 -2-
       Case 2:17-cr-00183-JJT Document 62 Filed 08/18/20 Page 3 of 5



 1          “Congress has delegated authority to the Sentencing Commission to ‘describe what
 2   should be considered extraordinary and compelling reasons for sentence reduction.’”
 3   United States v. Ebbers, 432 F.Supp.3d 421, 427 (S.D.N.Y. 2020). This Court thus looks
 4   to the United States Sentencing Guidelines (“Guidelines”) to determine whether the
 5   reduction sought “is consistent with applicable policy statements issued by the Sentencing
 6   Commission.” 18 U.S.C. § 3582(c)(1)(A). Application Note 1 to Section 1B1.13 of the
 7   Guidelines provides that, all other requirements being met, “extraordinary and compelling
 8   reasons exist under any of the circumstances set forth below: . . . (A)(i) The defendant is
 9   suffering from a terminal illness; . . . (ii) The defendant is . . suffering from a serious
10   physical or medical condition . . . that substantially diminishes the ability of the defendant
11   to provide self-care within the environment of a correctional facility and from which he or
12   she is not expected to recover; . . . (B) The defendant is at least 65 years old; . . . (C) The
13   death or incapacitation of the caregiver of the defendant’s minor child or children; or (D)
14   There exists in the defendant’s case an extraordinary or compelling reason other than, or
15   in combination with,” the above circumstances. U.S.S.G. § 1B1.13 n.1 (2018).
16          In the present case, none of the concerns Defendant lists qualify under sections (A)
17   or (B) of Section 1B1.13 note 1 as “extraordinary and compelling.” Defendant does not
18   suffer from a terminal illness, nor a serious physical or medical condition that diminishes
19   her ability for self-care while in custody or otherwise. Nor is she 65 years old or beyond.
20   Rather, Defendant focuses on subsection (C)’s provision of relief for incapacitation of a
21   caregiver to her minor children, and her argument that her health risks, should she contract
22   COVID-19, constitute subsection (D)’s extraordinary or compelling reason other than, or
23   in combination with, the circumstances in subsection (C).
24          In support of her argument for relief under subsection (C), Defendant asserts that
25   her mother, who is the primary caregiver for her children during her incarceration,
26   contracted COVID at some point before Defendant filed her Motion on July 16. Defendant
27   notes that while her ex-husband provides some child care, he has not been a regular or
28   reliable provider. The Court cannot find that the circumstances advanced by Defendant


                                                  -3-
       Case 2:17-cr-00183-JJT Document 62 Filed 08/18/20 Page 4 of 5



 1   here satisfy requirements for early release under Section 3582(c)(1)(A), as interpreted
 2   through the lens of U.S.S.G. Section 1B1.13, note 1. While Defendant’s mother has
 3   contracted COVID, Defendant has not demonstrated that her mother was, or more
 4   importantly, is and will remain, incapacitated and unable to care for the children, or that
 5   others, such as the children’s father, are unable to provide that care. Indeed, Defendant
 6   acknowledges that although her mother was diagnosed with the virus more than a month
 7   ago, she “has not had severe symptoms…and is recovering.” (Reply at 2.) The Court
 8   acknowledges these circumstances must be very difficult for Defendant’s mother. But they
 9   do not rise to the level justifying Defendant’s early release.
10          Nor do Defendant’s own health issues, as related in her motion practice, constitute
11   “extraordinary or compelling reasons under U.S.S.G. Section 1B1.13, note 1, subsection
12   (D)’s catch-all provision. Demonstration of a concrete, substantial risk of contracting
13   COVID-19, combined with the existence of conditions acknowledged by the medical
14   community as putting her at greater risk of serious consequences should she contract the
15   virus, might well constitute extraordinary and compelling circumstances within Note 1’s—
16   and thus the statute’s—meaning. But Defendant has only presented speculation as to her
17   likelihood of future infection. She provides figures for infection rates and totals in the
18   United States as a whole, some state and local communities, and corrections communities
19   in general, as well as those of the local federal pre-sentence detention facility. But she
20   demonstrates no concrete information about the risk in her particular situation or facility—
21   which figures now have relevance approaching zero in light of the fact that Defendant will
22   move to a residential re-entry facility in two days. Defendant has provided no information
23   about infection risk factors at such facility.
24          Finally, Defendant has not shown that she is at particular risk of fatality or other
25   serious effect should she contract the virus. Anemia and hair loss is not a condition
26   recognized by the medical community as putting a COVID patient at serious risk. And
27   while lupus might well satisfy the criteria for serious risk, Defendant’s health care
28   providers have not given her such a diagnosis. The Court will decline Defendant’s


                                                      -4-
       Case 2:17-cr-00183-JJT Document 62 Filed 08/18/20 Page 5 of 5



 1   invitation to presume such a condition absent medical demonstration. In light of the above,
 2   she does not satisfy the requirements under the applicable Sentencing Guideline notes for
 3   extraordinary and compelling reasons for early release.
 4          For all of the above reasons,
 5          IT IS ORDERED denying Defendant’s Amended Emergency Motion to Reduce
 6   Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Compassionate Release Including
 7   Release due to COVID-19) (“Motion,” Doc. 57).
 8          Dated this 18th day of August, 2020.
 9
10
                                            Honorable John J. Tuchi
11                                          United States District Judge

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -5-
